Exhibit 4.10 NEWCARDIO, INC. CERTIFICATE OF DESIGNATION OF PREFERENCES, RIGHTS AND LIMITATIONS OF SERIES B CONVERTIBLE PREFERRED STOCK PURSUANT TO SECTION DELAWARE GENERAL CORPORATION LAW The undersigned, Richard D. Brounstein, does hereby certify that: 1. He is the Executive Vice President, CFO and Secretary of NewCardio, Inc., a Delaware corporation (the “Corporation”). 2. The Corporation is authorized to issue 1,000,000 shares of preferred stock, of which 12,000 shares have been designated as Series A 10% Convertible Preferred Stock (“Series
